DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 2, 7, 12, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Thompson (US 2013/0192617) and Liu (US 2013/0319407).
Thompson discloses an electronic cigarette comprising a cartomizer 12 and a battery base 14 ([0022]). The atomizing coil has a body composed of loops of conductive wire 43 ending in positive and negative terminal leads 44, 46. The positive terminal lead 44 is pressfit between one of the outer terminal 36 or the inner terminal 38 and the silicone rubber gasket 40 (the silicone rubber gasket 40 and silicone rubber ring 48 are two cylinders which make up a bonding device) ([0025]-[0027]; Figures 4, 5, 8, and 9). Thompson does not disclose that the silicone rubber gasket 40 and silicone rubber ring 48 are not threaded connectors.
Liu discloses an electronic cigarette comprising an inhaling shell 90 (cartomizer) and a power shell 91 (battery portion) ([0041]). The inhaling shell 90 comprises an inhaling tube 1 and atomizing device 2 used for vaporizing tobacco liquid into aerosol mist, and comprises an electric heat wire 211 ([0042]; [0050]). Power shell 91 comprises a power supply 911 ([0067]). Cup seat 221, which may be made from plastic material, comprises a circular bottom 2217, a sidewall 2218, and a periphery of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747